Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present the present invention relates to a memory device with data interface circuitry couple to multi-die memory device. The independent claims 2, 10 and 17 recite an integrated circuit (IC), comprising: interface circuitry to transfer data via a configurable-width data interface, the configurable-width data interface for coupling to: a first independently accessible memory die of a set of memory dies connected using through-silicon-via (TSV) signal paths; a second independently accessible memory die of the set of memory dies connected using the TSV signal paths; wherein for a first mode of operation, the configurable-width data interface is of a first width; and wherein for a second mode of operation, the configurable-width data interface is of a second width different than the first width. The prior art fails to disclose or suggest for a first mode of operation, the configurable-width data interface is of a first width; and for a second mode of operation, the configurable-width data interface is of a second width different than the first width and the data being accessible between a set of memory dies connected using through-silicon-via (TSV) signal paths. For example, Mergard (5,996,051) discloses a communication system with a memory interface having two modes of operation with different data bandwidth in each mode of operation. Therefore, claims 2-21 are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH LE whose telephone number is (571)272-1871.  The examiner can normally be reached on 8:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU A LE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        07/31/2021